[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT             FILED
                             __________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 08-10043                        JANUARY 20, 2009
                             __________________________                 THOMAS K. KAHN
                                                                            CLERK
                     D.C. Docket No. 04-01415-CV-ORD-28DAB


GARY L. MOCK,

                                                           Plaintiff-Appellant
                                                           Cross-Appellee,

                                            versus


BELL HELICOPTER TEXTRON, INC.,

                                                           Defendant-Appellee
                                                           Cross-Appellant.

                             ____________________________

                     Appeals from the United States District Court
                           for the Middle District of Florida
                           _____________________________

                                     (January 20, 2009)


Before WILSON and COX, Circuit Judges, and Albritton,* District Judge.

       *
        Honorable W. Harold Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.
PER CURIAM:

      In a bifurcated trial, the jury returned a verdict finding the Defendant, Bell

Helicopter Textron, Inc. (“Bell Helicopter”), liable to the Plaintiff, Gary L. Mock,

and the district court awarded Mock damages in the amount of $225,809 plus

interest. On appeal, Mock claims that the district court, in computing the damage

award, made the following errors: limiting back pay, denying recovery for lost

retirement benefits, denying reinstatement, denying front pay, and in determining

the applicable prejudgment interest rate.

      Bell Helicopter filed a cross-appeal, raising issues of liability. On cross-

appeal, Bell Helicopter claims that it is entitled to judgment as a matter of law

because the evidence failed to establish pretext, and the district court improperly

admitted “me too” evidence.

      After a thorough review and consideration of the record, the parties’ briefs,

and the oral arguments of counsel, we find no error as to the legal issues and that

the district court’s award of damages was within the court’s discretion.

Accordingly, we affirm the district court in all respects.

      AFFIRMED.




                                            2